Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of June 1, 2006 (the “Employment Agreement”), by
and between Fog Cutter Capital Group Inc. (the “Company”), with its principal
office at 1410 S.W. Jefferson Street, Portland, Oregon 97201 and R. Scott
Stevenson, residing at 14144 Kimberly Circle, Lake Oswego, Oregon 97035 (the
“Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed as an executive of the Company; and

WHEREAS, the Company and Executive desire to set forth the terms of Executive’s
employment by the Company in written form;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1.                                      TERM OF EMPLOYMENT

Except for earlier termination as provided in Section 7 hereof, Executive’s
employment under this Employment Agreement shall be for a twenty-four (24) month
term (the “Employment Term”) commencing on June 1, 2006 (the “Commencement
Date”) and ending on June 1, 2008.  Subject to Section 7 hereof, the Employment
Term shall be automatically extended for additional one year periods unless the
Company or Executive gives written notice of the termination of Executive’s
employment hereunder at least sixty (60) days prior to the expiration of the
then current Employment Term.  Executive’s employment with the Company commenced
on October 9, 1999.

2.                                      POSITION

(a)                                  Executive shall serve as the Chief
Financial Officer of the Company.

(b)                                 Executive shall report directly to the Chief
Executive Officer of the Company and shall have such duties and authority,
consistent with his position as shall be determined from time to time by the
Chief Executive Officer.

(c)                                  During the Employment Term, Executive shall
devote substantially all of his business time (“Business Time”), energy, skill
and efforts to the performance of his duties and responsibilities hereunder. 
Executive shall perform his duties hereunder in the Portland, Oregon area with
occasional travel to other offices as required.

3.                                      BASE SALARY

Commencing June 1, 2006, the Company shall pay Executive a base salary at the
annual rate of not less than $175,000 (“Base Salary”). Base Salary shall be
payable in accordance with the usual payroll practices of the Company (including
withholding).


--------------------------------------------------------------------------------




 

4.                                      INCENTIVE COMPENSATION

(a)                                  Bonus

For each fiscal year during the Employment Term, the Company agrees to pay a
bonus for such year to Executive in an amount determined by the Compensation
Committee (“Bonus”).  Such annual Bonus shall be payable not later than January
of the year following the year for which the bonus is payable.  The Company and
Executive shall consider whether such Bonus shall be considered by shareholders
as and to the extent required by Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”).

(b)                                  Options

In addition to the stock options (the “Initial Options”) previously granted to
Executive on shares of the Company’s common stock (the “Common Stock”) under the
Company’s Incentive Stock Plan (the “Incentive Stock Plan”), the Executive shall
continue to be entitled to participate in the Company’s Incentive Stock Plan and
receive nonqualified, incentive or other options (“Options”) to purchase shares
of the Company’s Common Stock under the Incentive Stock Plan as determined by
the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) from time to time provided that the Incentive Stock
Plan is approved by the shareholders of the Company to the extent required by
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). 
To the extent permitted under applicable law, any Options granted to Executive
hereunder (including the Initial Options) may be assigned and transferred by
Executive to entities created for or on behalf of Executive’s immediate family
for tax planning or other purposes.

(c)                                  Other Compensation

The Company may, upon recommendation of the Compensation Committee, award to
Executive such other bonuses and compensation as it deems appropriate and
reasonable.

5.                                      EMPLOYEE BENEFITS AND VACATION

(a)                                  During the Employment Term, Executive shall
be entitled to participate in all pension, retirement, savings, welfare and
other employee benefit plans and arrangements, including, without limitation,
any nonqualified deferred compensation plans, maintained by the Company from
time to time for the benefit of the senior executives of the Company in
accordance with their respective terms as in effect from time to time. 
Executive acknowledges that the aforementioned items may be included as
compensation for income tax purposes to the extent required by applicable law.
To the extent permitted under applicable law, the Company shall not treat as
compensation to Executive fringes and perquisites provided to Executive or the
items under Section 6 below.

(b)                                 During the Employment Term, Executive shall
be entitled to vacation each year in accordance with the Company’s policies in
effect from time to time, but in no event less than four (4) weeks paid vacation
per calendar year. Executive shall also be entitled to such periods of sick
leave as is customarily provided by the Company for its senior executive
employees.

2


--------------------------------------------------------------------------------




 

6.                                      BUSINESS EXPENSES/TEMPORARY RELOCATION

The Company shall also reimburse Executive for the travel, entertainment and
other business expenses incurred by Executive in the performance of his duties
hereunder in accordance with the Company’s policies as in effect from time to
time.  To the extent the Company requires the Executive to relocate his
residence on a temporary basis (for a period not to exceed 24 months), the
Company will pay such temporary housing and all related temporary living
expenses, including utilities, relocation costs, insurance and maintenance.

7.                                      TERMINATION

(a)                                  Termination of an Executive

The employment of Executive under this Employment Agreement shall terminate upon
the occurrence of any of the following events:

(i)                                     the death of Executive;

(ii)                                  the termination of Executive’s employment
by the Company due to Executive’s Disability pursuant to Section 7(b) hereof;

(iii)                               the termination of Executive’s employment by
the Company without Cause;

(iv)                              the Executive’s voluntary resignation;

(v)                                 the termination of Executive’s employment by
the Company for Cause pursuant to Section 7(c); or

(vi)                              the non-renewal or expiration of the
Employment Term.

(b)                                  Disability

If, by reason of the same or related physical or mental reasons, Executive is
unable to carry out Executive’s material duties pursuant to this Employment
Agreement for more than six (6) months in any twelve (12) consecutive month
period (a “Disability”) as determined and certified in writing by a licensed
physician, the Company may terminate Executive’s employment for Disability upon
thirty (30) days prior written notice, by a notice of Disability termination, at
any time thereafter during such twelve (12) month period in which Executive is
unable to carry out his duties as a result of the same or related physical or
mental illness.  Such termination shall not be effective if Executive returns to
the full time performance of his material duties within such thirty (30) day
notice period.

(c)                                  Cause

Executive’s employment hereunder may be terminated by the Company for Cause. 
For purposes of this Employment Agreement, the term “Cause” shall be limited to
(i) willful misconduct by Executive with regard to the Company or its business
which has a material adverse effect on the Company; (ii) the refusal of
Executive to follow the direction of the CEO, provided that the foregoing
refusal shall not be “Cause” if Executive in good faith believes that such
direction is illegal, unethical or immoral and promptly so notifies the CEO;
(iii) Executive being convicted of a felony (other than a felony involving a
traffic offense) involving the Company; (iv) Executive’s material fraud with
regard to the Company; or (v) breach of Section 11 hereof.

3


--------------------------------------------------------------------------------




 

8.                                      CONSEQUENCES OF TERMINATION OF
EMPLOYMENT

(a)                                  DEATH

If Executive’s employment is terminated during the Employment Term by reason of
Executive’s death, the employment period under this Employment Agreement shall
terminate without further obligations to Executive’s legal representatives under
this Employment Agreement except for: (i) any compensation earned but not yet
paid, including without limitation, any amount of Base Salary accrued or earned
but unpaid, any accrued vacation payable pursuant to the Company’s policies and
any unreimbursed business expenses payable pursuant to Section 6 which amounts
shall be promptly paid in a lump sum to Executive’s spouse; (ii) full
accelerated vesting under all outstanding equity-based and long-term incentive
plans (with options remaining outstanding as provided under the applicable stock
option plan and a pro rata payment under any long term incentive plans based on
actual coverage under such plans at the time payments normally would be made
under such plans); (iii) subject to Section 10 hereof, any other amounts or
benefits owing to Executive under the then applicable employee benefit plans or
policies of the Company, which shall be paid in accordance with such plans or
policies; and (iv) if Executive’s estate executes the Waiver and General Release
of Claims in the form attached hereto as Exhibit 1, an additional six months’
Base Salary shall be promptly paid within 90 days of such termination in a lump
sum to the Executive’s estate.  Section 13 hereof shall also continue to apply.

(b)                                  Disability, Termination Without Cause or
Expiration Of Employment Term

If Executive’s employment is terminated by reason of Executive’s Disability or
by the Company without Cause (as defined in Section 7(c)), Executive shall be
entitled to receive the following payments and benefits: (i) any amount of Base
Salary earned but unpaid, any accrued vacation payable pursuant to the Company’s
policies and any unreimbursed business expenses payable pursuant to Section 6
which amounts shall be promptly paid in a lump sum to Executive; (ii) full
accelerated vesting under all outstanding equity-based and long-term incentive
plans (with options remaining outstanding as provided under the applicable stock
option plan and a pro rata payment under any long term incentive plans based on
actual coverage under such plans at the time payments normally would be made
under such plans); (iii) subject to Section 10 hereof, any other amounts or
benefits owing to Executive under the then applicable employee benefit plans or
policies of the Company, which shall be paid in accordance with such plans or
policies; and (iv) if Executive executes the Waiver and General Release of
Claims in the form attached hereto as Exhibit 1, an additional six months’ Base
Salary shall be promptly paid within 90 days of such termination in a lump sum
to Executive.  Section 13 hereof shall also continue to apply.

(c)                                  Termination For Cause, Voluntary
Resignation or Expiration

If Executive’s employment hereunder is terminated by the Company for Cause or by
Executive voluntarily or if the Employment Term expires, Executive shall be
entitled to receive only his Base Salary through the date of termination and any
unreimbursed business expenses payable pursuant to Section 6.  All other
benefits (including, without limitation, Options) due Executive following such
termination of employment shall be determined in accordance with the plans,
policies and practices of the Company.

4


--------------------------------------------------------------------------------




 

(d)                                  Return of Files and Equipment

Executive agrees that immediately following his termination of employment for
any reason as provided in this Section 8, he shall return to the Company all
files, electronic or otherwise, equipment and any other property which is owned
by the Company or to which the Company is legally entitled.

9.                                      SOLICITATION

Executive acknowledges that the retention of nonclerical employees employed by
the Company in which the Company has invested training and depends on for the
operation of its business is important to the business of the Company, that
Executive has obtained unique information as to such employees as an executive
of the Company and has developed a unique relationship with such persons as a
result of being an executive of the Company and, therefore, it is necessary for
the Company to be protected from Solicitation of such employees, Executive
acknowledges that, by virtue of his employment with the Company, Executive has
gained or will gain knowledge of the identity, characteristics and preferences
of its customers, and such information may be confidential and Executive would
inevitably have to draw on such confidential information if Executive were to
solicit or service the Company’s customers or referral sources on behalf of a
competing business enterprise. Accordingly, Executive agrees that he will not
engage in Solicitation for the fifteen (15) month period following the date of
Executive’s termination.  For purposes of this Employment Agreement,
“Solicitation” shall mean: recruiting, soliciting or inducing of any nonclerical
employee or employees of the Company to terminate his or her employment with, or
otherwise cease his or her relationship with, the Company or hiring or assisting
another person or entity to hire (including, but not limited to identifying a
nonclerical employee to another employer for employment) any nonclerical
employee of the Company or any person who within six (6) months before had been
a nonclerical employee of the Company; or, soliciting or inducing any customer
of the Company to cease his or her relationship with the Company.

10.                               NO MITIGATION; NO SET-OFF

In the event of any termination of employment under Section 8, Executive shall
be under no obligation to seek other employment and, except as explicitly set
forth herein, there shall be no offset against any amounts due Executive under
this Employment Agreement on account of any remuneration attributable to any
subsequent employment that Executive may obtain.  Any amounts due under Section
8 are in the nature of severance payments, or liquidated damages, or both, and
are not in the nature of a penalty.  Such amounts are in lieu of any amounts
payable under any other salary continuation or cash severance arrangement of the
Company and to the extent paid or provided under any other such arrangement
shall be offset from the amount due hereunder.

11.                               DETRIMENTAL ACTIVITY

Without limitation of Section 9 hereof, Executive agrees that he will not engage
in Detrimental Activity during the Employment Term and following the date of
Executive’s termination. For purposes of this Employment Agreement, “Detrimental
Activity” shall mean: (i) the disclosure to anyone outside the Company, or the
use in any manner other than in the furtherance of the Company’s business,
without written authorization from the Company, of any confidential information
or proprietary information, relating to the business

5


--------------------------------------------------------------------------------




of the Company; (ii) any attempt, directly or indirectly by Executive of
Solicitation (as defined in Section 9 above); (iii) any conduct by Executive
which would be considered to be self-dealing or which would conflict with the
Company’s interests, including the direct or indirect purchase or sale of, or
loan or investment of any type in, any assets of the Company by Executive or for
Executive’s benefit or between Executive and a third party which is unrelated to
the Company, without the Company’s prior written authorization; (iv) Executive’s
Disparagement (as defined herein), or inducement of others to do so, of the
Company or its past and present officers, directors, employees or products; or
(v) without written authorization from the Company, the rendering of services
for any organization, or engaging, directly or indirectly, in any business,
which is competitive with the Company, or the rendering of services to such
organization or business if such organization or business is otherwise
prejudicial to or in conflict with the interests of the Company.  For purposes
of this Employment Agreement, “Disparagement” means making comments or
statements to the press, the Company’s employees, consultants or any individual
or entity with whom the Company has a business relationship or otherwise taking
any action which could reasonably be expected to adversely affect in any manner:
the conduct of the business of the Company (including, without limitation, any
products or business plans or prospects); or the business reputation of the
Company, or any of its products, or its past or present officers, directors or
employees.

12.                               LITIGATION COOPERATION; CONSULTATION

Executive agrees that for the Employment Term and thereafter, he will reasonably
cooperate with the Company to the best of his ability in the defense of any
claim or investigation, civil or governmental, brought against Company or any of
its current, former or future directors or officers of which Executive has any
personal knowledge, and Company agrees it will reimburse Executive’s reasonable
out-of-pocket expenses in providing such assistance.  In addition, Executive
agrees to reasonably provide specific operations information to the Company as
requested in a reasonable, timely and clear manner to allow the Company to
continue and/or complete job tasks, activities, assignments, to continue
effective relationships with business partners by responding to reasonable
inquiries as needed by telephone at no additional cost to the Company beyond
what is provided by this Employment Agreement.

13.                               INDEMNIFICATION

The Company agrees that if Executive is made a party to or threatened to be made
a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was an officer of the Company, or is or was serving at the request of the
Company as an officer, member, employee, fiduciary or agent of another
corporation or of a partnership, joint venture, trust, other enterprise or
non-profit organization, including, without limitation, service with respect to
employee benefit plans, whether or not the basis of such Proceeding is alleged
action in an official capacity as an officer, member, employee, fiduciary or
agent while serving as an officer, member, employee, fiduciary or agent, he
shall be indemnified and held harmless by the Company to the fullest extent
authorized by applicable law, as the same exists or may hereafter be amended,
against all Expenses incurred or suffered by Executive in connection therewith,
and such indemnification shall continue as to Executive even if Executive has
ceased to be an officer, member, fiduciary or agent, or is no longer employed by
the Company, and shall inure to the benefit of his heirs, executors and
administrators.

As used in this Employment Agreement, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements and costs,

6


--------------------------------------------------------------------------------




attorneys’ fees, accountants’ fees, and disbursements and costs of attachment or
similar bonds, investigations, and any expenses of establishing a right to
indemnification under this Employment Agreement.

Expenses incurred by Executive in connection with any Proceeding shall be paid
by the Company in advance upon request of Executive and the giving by Executive
of any undertakings required by applicable law.

Executive shall give the Company notice of any claim made against him for which
indemnity will or could be sought under this Employment Agreement.  In addition,
Executive shall give the Company such information and cooperation as it may
reasonably require and as shall be within Executive’s power and at such times
and places as are reasonably convenient for Executive.

With respect to any Proceeding as to which Executive notifies the Company of the
commencement thereof:

(i)                                     The Company will be entitled to
participate therein at its own expense; and

(ii)                                  Except as otherwise provided below, to the
extent that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive.  Executive also shall have the right to
employ his own counsel in such action, suit or proceeding and the fees and
expenses of such counsel shall be at the expense of the Company.

(iii)                               The Company shall not be liable to indemnify
Executive under this Employment Agreement for any amounts paid in settlement of
any action or claim effected without its written consent.  The Company shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Executive without Executive’s written consent.  Neither the
Company nor Executive will unreasonably withhold or delay their consent to any
proposed settlement.

The right to indemnification and the payment of expenses incurred in defending a
Proceeding in advance of its final disposition conferred in this Section 13
shall not be exclusive of any other right which Executive may have or hereafter
may acquire under any statute, provision of the certificate of incorporation or
by-laws of the Company, agreement, vote of stockholders or disinterested
directors or otherwise.

14.                               ARBITRATION

Any dispute or controversy arising under or in connection with this Employment
Agreement shall be settled exclusively by arbitration conducted in the City of
Portland in the State of Oregon under the Commercial Arbitration Rules then
prevailing of the American Arbitration Association and such submission shall
request the American Arbitration Association to: (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute; (ii)
require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and the statement for reasons for the decision;
and (iv) request the matter to be handled by and in accordance with the
expedited procedures provided for in the Commercial Arbitration Rules.  The
determination of the arbitrators, which shall be based upon a DE NOVO
interpretation of this Employment Agreement, shall be final and binding and
judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  All costs of arbitration, including the cost of the American
Arbitration Association and the arbitrator, shall be borne by the Company.

7


--------------------------------------------------------------------------------




 

15.                               RELEASE OF CLAIMS

In consideration for the negotiation of the Employment Agreement, Executive, for
himself and for his heirs, executors, administrators, and assigns (hereinafter
referred to collectively as “Releasors”), forever releases and discharges the
Company and any and all of its subsidiaries, divisions, affiliated entities,
employee benefit and/or pension plans or funds, successors and assigns, and all
of its or their past and present officers, directors, members, shareholders,
trustees, agents and employees (hereinafter referred to as the “Entities and
Persons”), from any and all claims, demands, cause of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which Executive
ever had, now has, or may have against the Entities and Persons by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence, or
other matter up to and including the date of this Employment Agreement and with
regard to his employment with the Company.

Without limiting the generality of the foregoing, the provisions of this Section
15 are intended to and shall release the Entities and Persons from any and all
claims, whether known or unknown, which Releasors ever had, now have, or may
have against the Entities and Persons arising out of Executive’s employment with
the Company, including, but not limited to: (i) any claim under Title VII of the
Civil Rights Act, as amended; (ii) any other claim (whether based on federal,
state, or local law, statutory or decisional) relating to or arising out of
Executive’s employment by the Company and the terms and conditions of such
employment; (iii) any claim under the Age Discrimination in Employment Act, as
amended; (iv) any claim under applicable state or local law against
discrimination; (v) any claim for attorneys’ fees, costs, disbursements and/or
the like; or (vi) any claim under, with regard to, or in connection with this
Employment Agreement or any agreement or plan with regard to equity, incentive
or deferred compensation.

Notwithstanding the foregoing, the foregoing release shall not cover rights of
indemnification to which Executive is entitled under the Company’s Certificate
of Incorporation, By-laws, or Section 13 hereof or otherwise with regard to his
service as an officer of the Company.

Executive agrees that he will not, from any source or proceeding, seek or accept
any award or settlement with respect to any claim or right covered by Section
15(a) above. In addition to the foregoing, except as otherwise prohibited by
law, Executive represents and warrants that he will not sue or commence any
proceeding (judicial or administrative), or participate in any action, suit or
proceeding, against any of the Entities and Persons, with respect to any act,
event, occurrence, or any alleged failure to act, released hereunder.

In the event any portion of this Section 15 shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision of this Section 15.

The provisions of this Section 15 are not intended, and shall not be construed,
as an admission that the Entities and Persons have violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against Executive.

Executive acknowledges that he has been advised by the Company to consult an
attorney before signing this Employment Agreement and that he has executed this
Employment Agreement after having had the opportunity to consult with an
attorney of his choice and has had an opportunity to consider this Employment
Agreement for a period of at least fourteen (14) days.

8


--------------------------------------------------------------------------------




 

16.                               MISCELLANEOUS

(a)                                  Governing Law

This Employment Agreement shall be governed by and construed in accordance with
the laws of the State of Oregon without reference to principles of conflicts of
laws.

(b)                                  Entire Agreement/Amendments

This Employment Agreement and the instruments contemplated herein, contain the
entire understanding of the parties with respect to the employment of Executive
by the Company from and after the Commencement Date and supersedes any prior
agreements, whether written or otherwise, between the Company and Executive. 
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein and therein.  This Employment Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.

(c)                                  No Waiver

The failure of a party to insist upon strict adherence to any term of this
Employment Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Employment Agreement. 
Any such waiver must be in writing and signed by Executive or an authorized
officer of the Company, as the case may be.

(d)                                  Assignment

This Employment Agreement shall not be assignable by Executive.  This Employment
Agreement shall be assignable by the Company only to an acquiror of all or
substantially all of the assets of the Company, provided such acquiror promptly
assumes all of the obligations hereunder of the Company in a writing delivered
to Executive and otherwise complies with the provisions hereof with regard to
such assumption.

(e)                                  Successors; Binding Agreement; Third Party
Beneficiaries

This Employment Agreement shall inure to the benefit of and be binding upon
parties hereto and their personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees legatees and permitted
assignees of the parties hereto. If Executive dies while any amount would still
be payable hereunder if Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Employment Agreement to the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assignees of the parties hereto.

(f)                                    Communications

For the purpose of this Employment Agreement, notices and all other
communications provided for in this Employment Agreement shall be in writing and
shall be deemed to have been duly given (i) when faxed or delivered, and (ii)
two business days after being mailed by United States registered or certified
mail, return receipt requested, postage

9


--------------------------------------------------------------------------------




prepaid, addressed to the respective addresses set forth on the initial page of
this Employment Agreement, provided that all notices to the Company shall be
directed to the attention of the Chief Executive Officer of the Company and the
Chairman of the Compensation Committee, or to such other address as any party
may have furnished to the other in writing in accordance herewith. Notice of
change of address shall be effective only upon receipt.

(g)                                 Withholding Taxes

The Company may withhold from any and all amounts payable under this Employment
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(h)                                 Survivorship

The respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment.

(i)                                    Counterparts

This Employment Agreement may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

(j)                                    Headings

The headings of the sections contained in this Employment Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Employment Agreement.

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

FOG CUTTER CAPITAL GROUP INC.

 



 

By:

/s/ Andrew A. Wiederhorn

 

 

Name: Andrew A. Wiederhorn

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ R. Scott Stevenson

 

 

R. Scott Stevenson

 

 

11


--------------------------------------------------------------------------------




 

EXHIBIT 1

WAIVER AND GENERAL RELEASE OF CLAIMS

To:          Fog Cutter Capital Group Inc.
                1410 S.W. Jefferson Street
                Portland, Oregon 97201

1.  In consideration for the payment and/or other benefits to be provided me
pursuant to my Employment Agreement with the Company dated as of June 30, 2003
(the “Employment Agreement”), I, for myself and for my heirs, executors,
administrators, and assigns (hereinafter referred to collectively as
“Releasors”), forever release and discharge the Company and any and all of its
subsidiaries, divisions, affiliated entities, employee benefit and/or pension
plans or funds, successors and assigns, and all of its or their past and present
officers, directors, members, shareholders, trustees, agents and employees
(hereinafter referred to as the “Entities and Persons”), from any and all
claims, demands, cause of action, fees and liabilities of any kind whatsoever,
whether known or unknown, which I ever had, or may have, or now have, against
the Entities and Persons by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter up to and including
the date of this Mutual Waiver and General Release.

2.  Without limiting the generality of the foregoing, this Waiver and General
Release is intended to and shall release the Entities and Persons from any and
all claims, whether known or unknown, which Releasors ever had, now have, or may
have up to and including the date of this Waiver and General Release against the
Entities and Persons arising out of my employment with the Company, including,
but not limited to: (i) any claim under Title VII of the Civil Rights Act, as
amended; (ii) any other claim (whether based on federal, state, or local law,
statutory or decisional) relating to or arising out of my employment by the
Company, or the terms and conditions of such employment; (iii) any claim under
the Age Discrimination in Employment Act, as amended; (iv) any claim under
applicable state or local law against discrimination; (v) any claim for
attorneys’ fees, costs, disbursements and/or the like; or (vi) any claim under,
with regard to, or in connection with my Employment Agreement or any agreement
or plan with regard to equity, incentive or deferred compensation.

3.  Notwithstanding the foregoing, the foregoing release shall not cover rights
of indemnification to which I was entitled immediately prior to my termination
date under the Company’s Certificate of Incorporation or By-laws, or Section 13
of the Employment Agreement or otherwise with regard to my service as an officer
of the Company.

4.  I agree that I will not, from any source or proceeding, seek or accept any
award or settlement with respect to any claim or right covered by Section 1(a)
above.  In addition to the foregoing, except as otherwise prohibited by law, I
represent and warrant that I will not sue or commence any proceeding (judicial
or administrative), or participate in any action, suit or proceeding, against
any of the Entities and Persons, with respect to any act, event, occurrence, or
any alleged failure to act, released hereunder.

5.  The interpretation of this Waiver and General Release will be governed by
the law of the State of New York without reference to principles of conflict of
laws.  In the event any provision of this Waiver and General Release shall be
held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision of this
Waiver and General Release.

12


--------------------------------------------------------------------------------




6.  This Waiver and General Release is not intended, and shall not be construed,
as an admission that the Entities and Persons or I have violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever.

7.  I acknowledge that I have been advised by the Company to consult an attorney
before signing this Waiver and General Release and that I have executed this
Waiver and General Release after having had the opportunity to consult with an
attorney of my choice.

8.  I further acknowledge that I have read this Waiver and General Release in
full, have had seven (7) days to consider the terms of this Waiver and General
Release, that I fully understand the terms, and that I have knowingly and
voluntarily assented to all the terms and conditions contained herein.

9.  I further acknowledge that after executing this Waiver and General Release I
have seven (7) days to revoke it by delivery of a Notice of Revocation to the
Company prior to the eighth day after execution and delivery by me of the Waiver
and General Release.

10.  The parties hereto understand that this Waiver and General Release and the
Employment Agreement constitute the complete understanding between such parties
and that no other promises or agreements shall be binding unless in writing and
signed by both such parties.

Dated:

FOG CUTTER CAPITAL GROUP INC.

 

 

Signature:

By:

 

 

 

 

 

 

 

 

 

R. Scott Stevenson

 

13


--------------------------------------------------------------------------------